ADAMS, J.
The evidence furnished by the plaintiff upon the trial of this action abundantly justified the conclusion reached by the *581learned trial court in regard to the transaction of June 17,1892. Ho exception has been taken to such conclusion, and therefore, so far as that feature of the case is concerned, it is entitled to no further consideration. The main contention • upon the argument, and the only one which the appellant is entitled to urge upon the attention of this court, relates to the $4,000 check. It appears that in 1875 the plaintiff, whose name was then Mary E. Enos, went to Europe for the purpose of spending a year in travel; that prior to her departure she left one or more checks, signed by her in blank, with Mr. Dann, with instructions to use them in accordance with directions which he might thereafter receive from her; and the check in question was undoubtedly one which had been so left by her with Dann. He had subsequently filled it up, and dated it as of April 16, 1879, although prior to that time she had returned from Europe and married her present husband, Judge Charles Daniels. There is no evidence that the check was ever paid, or that it had ever gone through the bank, and the reasonable inference to be drawn is that it was used from time to time by Mr. Dann to cover some of his fraudulent transactions with the bank. Upon this state of facts, it is difficult to discover upon what theory it can be claimed that the learned trial court erred in its refusal to charge the plaintiff with the amount of this check. The learned counsel for the appellant advanced several propositions, upon the argument, in support of his contention, none of which we think is tenable. The whole ground is so completely covered by the elaborate opinion of the learned trial justice that but little need be added to what is there so well said.
Considerable stress now appears to be laid upon the fact that the check in question was in no way altered by Dann, and that, in filling it up as he did, he was acting within the scope of his authority as the plaintiff’s agent. The obvious answer to this contention, however, is that the agency conferred upon Dann by the plaintiff was for a particular purpose, and to cover only such time as she should be absent from the country, and it undoubtedly terminated with her return to America in 1876. Two years thereafter she changed her name from Enos to Daniels. These facts were, of course, all well known to Dann, and his knowledge was the knowledge of the bank. Hibson v. Bank, 98 H. Y. 87. And, with this knowledge, it is difficult to see anything in this contention upon which the defendant can rest its claim that the plaintiff should be charged with the amount of this check.
Again, it is urged that the bank is entitled to the benefit of this check, upon the principle that, when one of two innocent parties must suffer by reason of a fraudulent transaction, it shall be the one whose act made it possible for the fraud to be perpetrated. This principle might be invoked with great propriety if the circumstances of the case were different; in other words, if Dann sustained the relation of a third party simply, and had no connection with the bank. But here, confessedly, he was not only the secretary and treasurer of the bank, but he had the general charge of its affairs, and was in fact himself the bank; and, bearing this intimate relation to the *582bank, it would be a strange perversion of the rule to hold that he might perpetrate a fraud like the one in question, and yet the bank itself be permitted to profit thereby.
We are unable to discover any error in the disposition made of this case in the court below, and are therefore of the opinion that the judgment appealed from should be affirmed. All concur;